      Case 19-40451                Doc 16         Filed 07/05/19 Entered 07/05/19 13:58:18                   Desc Discharge
                                                          Ch 7 Page 1 of 2
Information to identify the case:
Debtor 1              Sean M. Martin                                              Social Security number or ITIN   xxx−xx−7804
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Massachusetts

Case number: 19−40451


Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Sean M. Martin

                                                                          By the court: Christopher J. Panos
           7/5/19                                                                       United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This court grants a discharge to the person
named as the debtor. It does not dismiss the                                  ♦ Debts for most taxes;
case, and it does not determine how much                                      ♦ Debts incurred to pay nondischargeable
money, if any, the trustee will pay to creditors.                               taxes;
                                                                              ♦ Debts that are domestic support
                                                                                obligations;
                                                                              ♦ Debts for most student loans;
Debts that Are Discharged                                                     ♦ Debts for most fines, penalties,
                                                                                forfeitures, or criminal restitution
The chapter 7 discharge order eliminates a                                      obligations;
debtor's legal obligation to pay a debt that is                               ♦ Debts for personal injures or death
discharged. Most, but not all, types of debt are                                caused by the debtor's operation of a
discharged if the debt existed on the date the                                  motor vehicle, vessel, or aircraft while
bankruptcy case was filed.                                                      intoxicated;
                                                                              ♦ Some debts which the debtors did not
If this case began under a different chapter of the                             properly list;
Bankruptcy Code and was converted to chapter                                  ♦ Debts that the bankruptcy court
7, the discharge applies to debts as of the date of                             specifically has decided or will decide in
conversion.                                                                     this bankruptcy case are not discharged;
                                                                              ♦ Debts for which the debtor has given up
Debts that Are Not Discharged                                                   the discharge protections by signing a
                                                                                reaffirmation agreement in compliance
Some of the common types of debts which are                                     with the Bankruptcy Code requirements
not discharged in a chapter 7 bankruptcy case                                   for reaffirmation of debts; and
are:                                                                          ♦ Debts owed to certain pension, profit
                                                                                sharing, stock bonus, or retirement plans,
                                                                                or to the Thrift Savings Plan for federal
                                                                                employees for certain types of loans from
                                                                                these plans.

                                                                                        For more information, see page 2 >



Official Form 318                                            Order of Discharge                                  page 1
    Case 19-40451        Doc 16     Filed 07/05/19 Entered 07/05/19 13:58:18        Desc Discharge
                                            Ch 7 Page 2 of 2




Collection of Discharged Debts Prohibited                In addition, this discharge does not stop
                                                         creditors from collecting from anyone else who is
The discharge prohibits any attempt to collect           also liable on the debt, such as an insurance
from the debtor a debt that has been discharged.         company or a person who cosigned or
For example, a creditor is not permitted to              guaranteed a loan.
contact a debtor by mail, phone, or otherwise, to
file or continue a lawsuit, to attach wages or
other property, or to take any other action to
collect a discharged debt from the debtor.
                                                          This information is only a general summary
[In a case involving community property: There            of the bankruptcy discharge; some
are also special rules that protect certain               exceptions exist. Because the law is
community property owned by the debtor's                  complicated, you should consult an
spouse, even if that spouse did not file a                attorney to determine the exact effect of the
bankruptcy case.]                                         discharge in this case.
A creditor who violates this order can be
required to pay damages and attorney's fees to
the debtor. However, a creditor may have the
right to enforce a valid lien, such as a mortgage
or security interest, against the debtor's property
after the bankruptcy, if that lien was not avoided
or eliminated in the bankruptcy case. Also, a
debtor may voluntarily pay any debt that has
been discharged.




Official Form 318                            Order of Discharge                          page 2
